Case 1:19-cv-11453-JGK Document 39 Filed 06/08/21 Page 1 of 2

PHILLIPS a ASSOCIATES :
Attorneys at Law
45 BROADWAY, SUITE 430, NEW YorRK, NEW YORK. 10006

 

 

TEL: (212) 248-7431 FAX: (212) 901-2107

WWW NYCEMPLOYMENTATTORNEY COM
A PROFESSIONAL LIMITED LIABILITY COMPANY

 

 

 

 

 

 

June 8, 2021

USDS SDNY
Via ECF Only DOCUMENT
Honorable John G. Koeltl CTR
United States District Judge ELE ONICALLY FILED
United States District Court DOC #: f
Southern District of New York DATE FILED:
500 Pear! Street

 

 

 

 

New York, New YOrk10007-1312

RE: Paulette St. Jean y. Cambridge Security Services Corp. and Mishelben Doshi,

in_ her individual and official capacities,
Case No. 19-CV-11453 (IGS) (SLC)

Dear Judge Koeltl:

This office represents Plaintiff, PAULLETE ST. JEAN, in the above-referenced matter.
The Parties jointly write, pursuant to Your Honor’s Rule I(A), regarding this matter. It has come
to the Parties’ attention that no scheduling order was ever put in place on this matter.

Tn the interim, the Parties have already exchanged the bulk of the discovery documents and
information in this case, and scheduled depositions. The Parties now write, to respectfully request
that the following proposed schedule be so-ordered:

Depositions to be completed by July 31, 2021
Deposition of Plaintiff (currently scheduled) June 25, 2621
- Deposition of Defendant Mishelben Doshi (currently schedule) July 2, 2021
Fact Discovery to be completed by August 30, 2021
** The additional time is to account for any unforeseen issues with scheduling that

may occur

Status Report within 7 Days after the completion of Fact Discovery

 
Case 1:19-cv-11453-JGK Document 39 Filed 06/08/21 Page 2 of 2

Expert Discovery (Exchanging of Reports and Depositions) to be completed by October
31, 2021

Dispositive Motions to Be Initiated within 30 days of the Discovery Deadline.
The Parties thank the Court for its time and attention to this matter.
Respectfully submitted,

_fs/ Yusha D. Hiraman
Gregory Calliste, Jr.

Yusha D. Hiraman
PHILLIPS & ASSOCIATES,
Attorneys at Law, PLLC
Attorneys for Plaintiff

45 Broadway, Suite 620
New York, New York 10006
T: (212) 248 - 7431

F: (212) 901 - 2107
ecalliste@tpglaws.com
yhiraman@tpglaws.com

CC: John R. Vreeland, Esq. (via ECF)
Harris Freier (via ECF)

: vet One - Vat C Ake, ober (2f20f 2),

oy ol! a bn ae ff, leerster V) an Ave. polest pecan.

Nu

i? sad “ net, i 5 bj aan oct |

Lor

 

 
